
	
		I
		111th CONGRESS
		1st Session
		H. R. 3850
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Kratovil (for
			 himself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the eradication and control of nutria in
		  Maryland, Louisiana, and other coastal States.
	
	
		1.Short titleThis Act may be cited as the
			 Nutria Eradication and Control Act of
			 2009.
		2.Findings; purpose
			(a)FindingsCongress finds that—
				(1)wetland and tidal marshes in the Chesapeake
			 Bay, the State of Louisiana, and other coastal States provide significant
			 cultural, economic, and ecological benefits to the United States;
				(2)the South American nutria (Myocastor
			 coypus) is directly contributing to substantial marsh loss on Federal, State,
			 and private land in the States of Maryland and Louisiana and other coastal
			 States;
				(3)the Nutria Eradication and Control Act of
			 2003 (Public Law 108–16; 117 Stat. 621) authorized the Maryland Nutria Project,
			 which has successfully eradicated nutria from more than 130,000 acres of
			 Chesapeake Bay wetland in the State of Maryland;
				(4)the Nutria Eradication and Control Act of
			 2003 (Public Law 108–16; 117 Stat. 621) and the Coastal Wetlands Planning,
			 Protection, and Restoration Act (16 U.S.C. 3951 et seq.) authorized the
			 Coastwide Nutria Control Program, which has reduced nutria-impacted wetland
			 acres in the State of Louisiana from 80,000 acres to 23,141 acres; and
				(5)proven techniques developed under the
			 Nutria Eradication and Control Act of 2003 (Public Law 108–16; 117 Stat. 621)
			 that are eradicating nutria from the State of Maryland and are reducing the
			 acres of nutria-impacted wetland in Louisiana, should be applied to nutria
			 eradication or control programs in other nutria-infested coastal States.
				(b)PurposeThe purpose of this Act is to authorize the
			 Secretary of the Interior to provide financial assistance to the States of
			 Maryland, Louisiana, Delaware, Oregon, Virginia, and Washington to carry out
			 activities—
				(1)to eradicate or control nutria; and
				(2)to restore nutria damaged wetland.
				3.DefinitionsIn this Act:
			(1)Coastal stateThe term coastal State means
			 each of the States of Delaware, Oregon, Virginia, and Washington.
			(2)ProgramThe term program means the
			 nutria eradication program established by section 4(a).
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			4.Nutria eradication program
			(a)In generalThere is established a nutria eradication
			 program under which the Secretary may, subject to the availability of
			 appropriations, provide financial assistance to the States of Maryland and
			 Louisiana and the coastal States to implement measures—
				(1)to eradicate or control nutria; and
				(2)to restore wetland damaged by
			 nutria.
				(b)GoalsThe goals of the program shall be—
				(1)to eradicate nutria in the State of
			 Maryland;
				(2)to eradicate or control nutria in the State
			 of Louisiana and the coastal States; and
				(3)to restore wetland damaged by
			 nutria.
				(c)Activities in the State of
			 MarylandThe Secretary shall
			 require that the program carried out in the State of Maryland consist of
			 management, research, and public education activities carried out in accordance
			 with the document published by the United States Fish and Wildlife Service
			 entitled Eradication Strategies for Nutria in the Chesapeake and
			 Delaware Bay Watersheds, dated March 2002, and updated March
			 2009.
			(d)Cost-Sharing requirement
				(1)Federal shareThe Federal share of the total cost of the
			 program may not exceed 75 percent.
				(2)In-kind contributionsThe non-Federal share of the total cost of
			 the program may be provided in the form of in-kind contributions of materials
			 or services.
				(e)Limitation on administrative
			 expensesNot more that 5
			 percent of the financial assistance provided by the Secretary under the program
			 may be used for administrative expenses.
			5.ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary and the National Invasive Species Council
			 shall—
			(1)for purposes of the program, give
			 consideration to—
				(A)the 2002 report for the Louisiana
			 Department of Wildlife and Fisheries entitled Nutria in
			 Louisiana; and
				(B)the March 2009 update of the document
			 entitled Eradication Strategies for the Nutria in the Chesapeake and
			 Delaware Bay Watersheds and dated March 2002;
				(2)continue, in cooperation with the State of
			 Louisiana Department of Wildlife and Fisheries and the State of Maryland
			 Department of Natural Resources, a long-term nutria control or eradication
			 program, as appropriate, with the objective to significantly reduce and restore
			 the damage nutria cause to coastal wetland in the States of Louisiana and
			 Maryland; and
			(3)develop, in cooperation with the State of
			 Delaware Department of Natural Resources and Environmental Control, the State
			 of Virginia Department of Game and Inland Fisheries, the State of Oregon
			 Department of Fish and Wildlife, and the State of Washington Department of Fish
			 and Wildlife, long-term nutria control or eradication programs, as appropriate,
			 with the objective to significantly reduce and restore the damage nutria cause
			 to coastal wetland in the coastal States.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for each of fiscal years 2010
			 through 2014—
			(1)$4,000,000 to provide financial assistance
			 under the program to each of the States of Maryland and Louisiana; and
			(2)$1,000,000 to provide financial assistance
			 under the program to each of the coastal States.
			
